 



Fifth Amended and Restated
Cowtown Gas Facilities
Gas Gathering and Processing Agreement
Between
QUICKSILVER RESOURCES INC.,
COWTOWN PIPELINE PARTNERS L.P.
and
COWTOWN GAS PROCESSING PARTNERS L.P.
Hood County, Texas
August 10, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I — DEFINITIONS
    2  
 
       
ARTICLE II — COMMITMENT OF PROCESSING RIGHTS
    8  
 
       
ARTICLE III — RESERVATIONS OF PARTIES
    9  
 
       
ARTICLE IV — GATHERING SYSTEM DELIVERY POINT(S), PLANT DELIVERY POINT(S) AND
PRESSURE
    10  
 
       
ARTICLE V — REGULATION OF PRODUCTION
    12  
 
       
ARTICLE VI — QUANTITY
    13  
 
       
ARTICLE VII — QUALITY
    14  
 
       
ARTICLE VIII — TESTS
    17  
 
       
ARTICLE IX — MEASUREMENT AND METER TESTING
    18  
 
       
ARTICLE X — ALLOCATION PROCEDURE
    22  
 
       
ARTICLE XI — DISPOSITION OF PRODUCER’S PORTION OF PLANT PRODUCTS
    24  
 
       
ARTICLE XII — GATHERING AND PROCESSING FEES
    25  
 
       
ARTICLE XIII — DISPOSITION OF PRODUCER’S PORTION OF RESIDUE GAS
    25  
 
       
ARTICLE XIV — ACCOUNTING, PAYMENTS AND CREDIT ASSURANCES
    25  
 
       
ARTICLE XV — WARRANTY
    29  
 
       
ARTICLE XVI — TAXES
    30  
 
       
ARTICLE XVII — INDEMNITY
    31  
 
       
ARTICLE XVIII — FORCE MAJEURE
    35  
 
       
ARTICLE XIX — UNPROFITABLE OPERATIONS AND RIGHTS OF TERMINATION
    36  
 
       
ARTICLE XX — TERM
    38  
 
       
ARTICLE XXI — REGULATORY BODIES
    38  
 
       
ARTICLE XXII — ARBITRATION
    39  
 
       
ARTICLE XXIII — DISPUTES
    40  

i 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE XXIV — NOTICES AND PAYMENTS
    41  
 
       
ARTICLE XXV — ASSIGNMENT
    43  
 
       
ARTICLE XXVI — MISCELLANEOUS
    43  

EXHIBITS
EXHIBIT A
EXHIBIT B
EXHIBIT C

ii 



--------------------------------------------------------------------------------



 



Fifth Amended and Restated
Cowtown Gas Facilities
Gas Gathering and Processing Agreement
     THIS FIFTH AMENDED AND RESTATED GAS GATHERING AND PROCESSING AGREEMENT (the
“Agreement”) is made and entered into as of the 10th day of August, 2007 (the
“Effective Date”), by and among COWTOWN PIPELINE PARTNERS L.P., a Texas limited
partnership (“Gatherer”), COWTOWN GAS PROCESSING PARTNERS L.P., a Texas limited
partnership, (“Processor”), and QUICKSILVER RESOURCES INC., a Delaware
corporation, (“Producer”). Gatherer, Processor and Producer are sometimes
collectively referred to herein as the “Parties”.
WITNESSETH, THAT:
     WHEREAS, the Parties entered into that certain Fourth Amended and Restated
Gas Gathering and Processing Agreement dated effective January 1, 2007 (the
“Fourth Restatement”);
     WHEREAS, Producer has previously formed Quicksilver Gas Services LP, a
Delaware limited partnership (“MLP”), and has, as of the Effective Date,
contributed certain assets and interests to the MLP pursuant to that certain
Contribution, Conveyance and Assumption Agreement, dated as of the Effective
Date, by and among Producer, MLP and the other parties thereto;
WHEREAS, the Parties desire to amend certain terms in the Fourth Restatement;
     NOW, THEREFORE, for good and valuable consideration the adequacy, receipt
and sufficiency of which are hereby set forth and acknowledged, and for all of
the

 



--------------------------------------------------------------------------------



 



representations, warranties and mutual covenants set forth herein, Gatherer,
Processor and Producer agree to amend the Fourth Restatement as follows:
ARTICLE I -
DEFINITIONS
     1.1 For the purpose of this Agreement, the following terms and expressions
used herein are defined as follows:

  a.   “Btu” shall mean one British thermal unit, which is the quantity of heat
required to raise one pound avoirdupois of pure water from 58.5 degrees
Fahrenheit to 59.5 degrees Fahrenheit at a constant pressure of 14.73 pounds per
square inch absolute.     b.   “Component” shall mean those hydrocarbon and
non-hydrocarbon molecular constituents which are definable by industry standards
and procedures. Such Components as used in this Agreement shall be:

N2 — Nitrogen
CO2 — Carbon Dioxide
H2S — Hydrogen Sulfide
C1 — Methane
C2 — Ethane
C3 — Propane
iC4 — Iso-butane
nC4 — Normal Butane
iC5 — Iso-pentane
nC5 — Normal Pentane
C6+ — Hexanes and Heavier Compounds

  c.   “Contract Area” shall mean that area as outlined on Exhibit “A” which is
attached hereto and made a part hereof for all purposes.     d.   “CPI
Adjustment” shall mean that percentage equal to the percentage increase between:

2



--------------------------------------------------------------------------------



 



      (i) the seasonally unadjusted Consumer Price Index for All Urban Consumers
(all items), U.S. city Average (1982-84 =100), as published by the U.S.
Department of Labor, Bureau of Labor Statistics (“CPI-U”) for the month of
December of the second year prior to the Escalation Date; and         (ii) the
seasonally unadjusted CPI-U for the month of December immediately preceding the
Escalation Date.

  e.   “Day” shall mean a period of twenty-four (24) consecutive hours beginning
and ending at seven o’clock a.m. Central Time.     f.   “Escalation Date” shall
mean the January 1st following the Effective Date and each January 1st
thereafter.     g.   “Facilities” shall mean the Plant and the Gathering System.
    h.   “Gas” shall mean natural gas which is owned or controlled by Producer
or its successors and assigns and produced from wells drilled on lands within
the Contract Area, including casinghead gas produced with crude oil, gas from
gas wells produced in association with crude oil (associated gas), and gas from
condensate wells (non-associated gas), and shall include any inerts or
impurities contained therein.     i.   “Gathering Fee” shall have the meaning
set forth in Section 12.1 of the Agreement.     j.   “Gathering System” shall
mean, but shall in no way be limited to, the Gas gathering pipelines, fuel gas
pipelines, dehydration facilities,

3



--------------------------------------------------------------------------------



 



      compression facilities, junctions, heaters, meters, separators, electric
power lines, communications cables, roads, and other related facilities and
equipment, including all easements located thereon, from the inlet flange of the
pipeline metering facility installed up to the inlet flange of the separation
facilities installed upstream of the Plant inlet meter, necessary to gather and
transport Gas from the Gathering System Delivery Point(s) to the Plant Delivery
Point(s) and shall include any expansion of the Gathering System as provided in
Section 4.4.

  k.   “Gathering System Delivery Point(s)” shall mean the inlet flange of
Gatherer’s metering facilities located at or near each of Producer’s wells
located within the Contract Area or such other point as may be mutually agreed
upon by the Parties. The Gathering System Delivery Point(s) are listed on
Exhibit “B” to this Agreement which is attached hereto and made a part hereof
for all purposes and which may be amended from time to time to reflect the
addition or deletion of a Gathering System Delivery Point.     l.   “Liquefiable
Hydrocarbons” shall mean ethane, propane, iso-butanes, normal butanes,
iso-pentanes, normal pentanes, hexanes and heavier hydrocarbons, and incidental
methane, or any mixtures thereof, which can be recovered or extracted in the
Gathering System or the Plant and sold as Plant Products.     m.   “MCF” shall
mean 1,000 standard cubic feet of gas.     n.   “MMBtu” shall mean 1,000,000
Btu’s.


4



--------------------------------------------------------------------------------



 



  o.   “MMCF” shall mean 1,000,000 standard cubic feet of gas.     p.   “MMCFD”
shall mean 1,000,000 standard cubic feet of gas per day.     q.   “Month,”
“billing month,” “period,” and “accounting period” shall mean the period
beginning at seven o’clock a.m. on the first day of a calendar month and ending
at seven o’clock a.m. on the first day of the next succeeding calendar month.  
  r.   “Plant” shall mean, but shall in no way be limited to, all tanks,
machinery, equipment, buildings, structures, fixtures, appliances, pipe, valves,
fittings, and materials of any nature or kind whatsoever located on the site at
which the processing, compression, and recompression facilities of Processor are
currently located, or any other site where such facilities may later be located
due to an expansion or new development of the Plant; including appropriate
storage, compression, metering, shipping, dehydration, and delivery facilities
for Plant Products; all easements pertaining to rights-of-way, the site or
sites, and the operation of the Plant; and any and all other facilities and
appurtenances located, or to be located, on or away from such site or sites
deemed by Processor to be necessary for the successful operation of the Plant,
including inlet compression, if any, but not including the Residue Gas Delivery
Facility.     s.   “Plant Delivery Point(s)” shall mean the point(s) of
interconnect between the Gathering System and the Plant which point(s) are

5



--------------------------------------------------------------------------------



 



      shown on Exhibit “B” which is attached hereto and made a part hereof for
all purposes.     t.   “Plant Fuel” shall mean the MMBTU’s of Gas consumed at
the Plant for fuel which shall include, but shall in no way be limited to, fuel
used for Gas compression, conditioning and treating; recovery, extraction, and
removal of Plant Products; and the recompression of the Residue Gas.     u.  
“Plant Products” shall mean all Liquefiable Hydrocarbons recovered, extracted,
or otherwise removed from the Gas after the Plant Delivery Point(s), including,
but not limited to, plant condensate (sometimes referred to as pentanes plus,
heavier than butanes, or natural gasoline), and all commercial non-hydrocarbon
substances recovered, extracted, or otherwise removed from the Gas in the
Gathering System or the Plant.     v.   “Plant Products Delivery Point” shall
mean either (a) the point(s) of interconnect between that certain 8” liquids
pipeline owned and operated by Gatherer, and the facilities of third party
pipeline(s) to which the Plant Products are delivered and which point(s) are
shown on Exhibit “C” which is attached hereto and made a part hereof for all
purposes or (b) the truck loading facilities of the Plant.     w.   “Plant
Tailgate” shall mean the point of interconnect between the Plant and the Residue
Gas Delivery Facility located at the downstream

6



--------------------------------------------------------------------------------



 



      flange of the block valve which is downstream of the Plant residue meter
and emergency shutdown valve.     x.   “Process Flare” shall mean any MMBTU’s of
Gas dispersed or lost at the Plant as flare which shall include, but shall in no
way be limited to, flare dispersed or lost in the compression, conditioning and
treating of Gas; recovery, extraction, and removal of Plant Products; and the
recompression of Residue Gas.     y.   “Processing Fee” shall have the meaning
set forth in Section 12.2 of the Agreement.     z.   “Psia” shall mean pounds
per square inch absolute.
    aa.   “Psig” shall mean pounds per square inch gauge.     bb.   “Residue
Gas” shall mean that hydrocarbon and non-hydrocarbon stream of Gas remaining
after the recovery, extraction, and removal of Plant Products, and after
reduction for Gas used for Plant Fuel, Process Flare, and other incidental
losses.     cc.   “Residue Gas Delivery Facility” shall mean the residue gas
pipeline and associated equipment operated by Gatherer that are located at the
Plant Tailgate and are used to deliver residue gas to the Residue Gas Delivery
Point(s).     dd.   “Residue Gas Delivery Point(s)” shall mean the point(s) of
interconnect between the Residue Gas Delivery Facility and the facilities of
third party pipeline(s) to which the Residue Gas is

7



--------------------------------------------------------------------------------



 



      delivered and which point(s) are shown on Exhibit “C” which is attached
hereto and made a part hereof for all purposes.     ee.   “SCF” or “standard
cubic foot of gas” shall mean the amount of Gas necessary to fill a cubic foot
of space when the Gas is at a pressure of 14.65 pounds per square inch absolute
and a temperature of sixty (60) degrees Fahrenheit.

ARTICLE II -
COMMITMENT OF PROCESSING RIGHTS
     2.1 Subject to the terms and provisions hereof, Producer dedicates and
agrees to deliver for processing to Processor at the Gathering System Delivery
Point(s) the total volume of Gas owned or controlled by Producer or its
successors and assigns lawfully produced from wells now or hereafter drilled on
the lands within the Contract Area or lands pooled therewith excluding Gas
reserved or utilized by Producer or its successors and assigns in accordance
with the terms of Article III. Any transfer by Producer of its right, title, or
interest in the Gas to a third party, whether by farmout, contract, or
otherwise, shall be made specifically subject to this Agreement. Producer will
notify any person to whom Producer transfers all or a portion of its right,
title, or interest in the Gas that such Gas is dedicated pursuant to the terms
of this Agreement to be gathered and processed in the Facilities, and Producer
shall obtain such third party’s agreement to continue delivering such Gas to
Processor during the term of and in accordance with this Agreement. Producer
will notify Gatherer and Processor of any such transfer within ten (10) days of
the effective date. Failure of Producer to so notify Gatherer and Processor will
not impair Gatherer’s and Processor’s rights under this Agreement.

8



--------------------------------------------------------------------------------



 



     2.2 Gas shall be delivered to the Gathering System Delivery Point(s) after
mechanical separation by Producer for the removal of free water and free liquid
hydrocarbons, but shall not otherwise be processed by Producer for the removal
of Liquefiable Hydrocarbons.
     2.3 Gatherer agrees that subject to the provisions hereof, it will take and
gather Gas from the Gathering System Delivery Point(s) and will cause such Gas
to be delivered to the Plant Delivery Point(s) for processing.
     2.4 Processor agrees that subject to the provisions hereof, it will receive
the Gas at the Plant Delivery Point(s) and will cause such Gas to be processed
in the Plant for the recovery and delivery of Plant Products. Processor also
agrees to deliver at the Residue Gas Delivery Point(s) to Producer or Producer’s
nominee the Residue Gas as determined under the provisions of Section 10.6.
ARTICLE III -
RESERVATIONS OF PARTIES
     3.1 Producer reserves all liquid hydrocarbons, oil, or condensate removed
by Producer by means of mechanical gas-liquid separators (including
heater-treaters), drips, and/or lines from the Gas prior to delivery to
Gatherer. If mechanical cooling is performed by Producer to meet the temperature
specifications of this Agreement, Producer shall not reduce the temperature of
the Gas below one hundred and twenty (120) degrees Fahrenheit.
     3.2 Producer reserves all Gas that may be required for cycling,
repressuring, pressure maintenance, and gas lift operations with respect to gas
reservoirs on the premises committed hereunder; provided, however, that the Gas
used in such operations

9



--------------------------------------------------------------------------------



 



shall be subject to the terms of this Agreement (to the extent that such Gas can
be economically saved) and delivered to Processor following the cessation of
such operations.
     3.3 Producer reserves that amount of Gas which is required for above ground
development and operation within the Contract Area.
     3.4 Producer expressly reserves the right to deliver or furnish to
Producer’s lessor Gas as required to satisfy the terms of Producer’s oil and gas
leases.
ARTICLE IV -
GATHERING SYSTEM DELIVERY POINT(S),
PLANT DELIVERY POINT(S) AND PRESSURE
     4.1 Producer, at its own expense, shall construct, equip, maintain, and
operate all facilities (including, but not limited to, all necessary separation,
dehydration, and/or compression equipment) necessary to deliver the Gas to
Gatherer at the Gathering System Delivery Point(s) at such pressure as is
required and sufficient to enter the Gathering System, but not to exceed one
thousand two-hundred (1,200) psig.
     4.2 Following receipt of the Gas at the Gathering System Delivery Point(s),
if Gatherer provides compression for the Gas (other than Plant recompression
which shall be provided by Processor), Gatherer shall provide or cause to be
provided each stage of compression for an initial fee of $.065 per MMBTU per
stage, and Producer will provide its pro rata share of fuel required for
operating such compressor(s), in order that Gas dedicated hereunder will meet
the pressure requirements at the Plant Delivery Point(s). Producer’s pro rata
share of such fuel shall equal the product of the total fuel utilized by the
compressor(s) multiplied by the fraction the numerator of which is the Gas
metered into

10



--------------------------------------------------------------------------------



 



the Gathering System upstream of the compressor(s) and the denominator of which
is gas metered into the Gathering System upstream of the compressor(s).
Commencing on the Escalation Date, the compression fee set forth herein will be
adjusted by the CPI Adjustment.
     4.3 Gatherer, at Producer’s expense, shall install, construct and equip all
meters and facilities necessary to measure the Gas at the Gathering System
Delivery Point(s). Gatherer, at its own expense, shall maintain and operate such
meters throughout the term of this Agreement.
     4.4 Gatherer, in its sole and absolute discretion, may decline to construct
a Gathering System expansion if it determines that it would not be profitable to
do so. In such event, Producer may construct a Gathering System expansion at its
sole cost and expense. The Gathering System expansion must meet all of
Gatherer’s specifications, and Gatherer will be responsible for the meter
station and connection to the existing Gathering System. Gatherer may, at its
election, but within two years (2) of the initial delivery of production from
the Gathering System expansion acquire the ownership of the Gathering System
expansion installed by the Producer by reimbursing Producer for the actual cost
of the Gathering System expansion with no allowance for inflation or
depreciation. In such event, Producer agrees to execute all assignments or
contracts deemed necessary to accomplish the transfer to Gatherer of title to
the Gathering System expansion, including rights-of-way and easements. In the
event neither Gatherer nor Producer elect to construct the necessary Gathering
System expansion to connect the Gathering System Delivery Point to the existing
Gathering System, then this Agreement shall terminate as to the Gas from the
well or wells to be connected to that Gathering System Delivery Point.

11



--------------------------------------------------------------------------------



 



     4.5 Gatherer hereby agrees to deliver the Gas to the Processor at the Plant
Delivery Point(s) at a pressure sufficient to enter the Plant, but in no way
greater than five hundred (500) psig unless Gatherer is providing compression
pursuant to Section 4.2.
ARTICLE V -
REGULATION OF PRODUCTION
     It is understood and agreed by the Parties that in order for Gatherer and
Processor to maintain maximum efficiency in the Facilities, and in order to
prevent flaring and/or bypassing of Gas, it will be necessary to maintain a
uniform rate of flow of Gas to the Facilities from all sources during each
twenty-four (24) hour period. Therefore, Producer agrees that it will cooperate
with Gatherer and Processor in regulating the flow rate of the Gas and in
establishing a producing schedule to deliver on a best efforts basis the Gas at
a uniform and continuous flow rate. In the event that Gatherer enters into an
operational balancing agreement with a third party pipeline, Producer hereby
agrees to be bound by the terms set forth therein.

12



--------------------------------------------------------------------------------



 



ARTICLE VI -
QUANTITY
     6.1 Subject to Gathering System and Plant capacity, Gatherer shall gather
and Processor shall process that volume of Gas legally allowed to be produced
which is attributable to the interest owned or controlled by Producer or its
successors and assigns in wells drilled on lands within the Contract Area or
lands pooled therewith; provided, after processing, Producer or Producer’s
nominee will accept the Residue Gas. Processor shall regulate the flow of gas at
the Plant in the quantities and at the times desired by Processor to prudently
operate the Plant and/or to meet the fluctuating condition of Processor’s and
Producer’s markets. Gatherer or Processor may, from time to time, find it
necessary to shut off entirely or restrict the flow of gas to the Gathering
System or Plant, respectively; notwithstanding anything herein to the contrary,
in such event, neither Gatherer nor Processor shall be liable to Producer for
the resulting effect thereof. Gatherer and Processor shall provide Producer
prior notice of any shut down due to routine maintenance and shall prudently
work to minimize the amount of such downtime.
     6.2 Producer shall nominate to Gatherer in writing, not less than three
(3) business Days prior to the first day of each Month during the term of the
Agreement, the daily quantity of Gas (expressed in MCF’s and MMBTU’s) that
Producer shall deliver to Gatherer at the Gathering System Delivery Point(s) for
gathering during such Month. Producer shall also nominate to Processor in
writing, not less than three (3) business Days prior to the first day of each
Month during the term of the Agreement, the daily quantity of Residue Gas
(expressed in MCF’s and MMBTU’s) that Producer or Producer’s nominee shall
receive at the Residue Gas Delivery Point(s) following processing at the Plant.

13



--------------------------------------------------------------------------------



 



     6.3 Gatherer, Processor, and Producer shall designate a dispatcher(s) who
shall be continuously on call for nomination purposes, and shall notify each
other in writing of such dispatcher(s) and their telephone number(s).
     6.4 Producer’s dispatcher shall notify Gatherer’s and Processor’s
dispatchers in advance of any anticipated decrease in delivery rate below the
daily nominated quantity. Producer’s dispatcher must obtain the prior written
approval from Gatherer’s and Processor’s dispatchers for any delivery rate in
excess of the daily quantity rate. Gatherer’s and Processor’s dispatcher shall
notify Producer’s dispatcher of any anticipated inability to receive the Gas at
a delivery rate less than (a) the daily nominated quantity rate; or (b) a
previously orally authorized delivery rate in excess of the daily nominated
quantity rate.
     6.5 If insufficient Plant or pipeline capacity exists to process all the
Gas, the Plant processing capacity will be prorated for all gas dedicated to the
Plant , without undue discrimination, and the Gas unable to be processed will be
bypassed ratably, if allowed.
     6.6 Processor shall have the right, but not the obligation, to expand the
Plant or build a new gas processing plant at a different location, and in such
event, the Gas, or a portion thereof, may be processed by Processor in the
expanded Plant or the new gas processing plant in accordance with the terms of
this Agreement.
ARTICLE VII -
QUALITY
     7.1 Gatherer and Processor shall not be obligated to receive, gather and
process (as the case may be) Gas delivered hereunder that fails to meet the
following specifications:

14



--------------------------------------------------------------------------------



 



  a.   The Gas must be commercial in quality and free from any foreign materials
such as dirt, dust, iron particles, crude oil, dark condensate, free water, and
other impurities; and substances which may be injurious to pipelines or which
may interfere with the gathering, processing, transmission, or commercial
utilization of said Gas;     b.   The Gas shall contain no free water;     c.  
The Gas delivered hereunder shall not exceed a temperature of one hundred forty
(140) degrees Fahrenheit at the Gathering System Delivery Point(s), as well as
the Plant Delivery Point(s);     d.   The Gas delivered hereunder shall not
contain more than:

  (i)   One-fourth grain of hydrogen sulfide, or five grains of total sulfur, or
one grain mercaptan per one hundred (100) cubic feet;     (ii)   one part per
million by volume of oxygen;     (iii)   two percent by volume of carbon
dioxide;     (iv)   two percent by volume of nitrogen; or     (v)   three
percent by volume of a combined total of inerts, including, but not limited to,
carbon dioxide and nitrogen Components;

  e.   No diluents such as carbon dioxide, air, or nitrogen shall be added to
the Gas;

15



--------------------------------------------------------------------------------



 



  f.   The Gas shall contain no carbon monoxide, halogens, or unsaturated
hydrocarbons, and no more than 0.1 parts per million of hydrogen; and     g.  
The Gas shall contain no less than 1,100 Btu and 2 GPM ethane and heavier
hydrocarbons.

     7.2 If any of the Gas delivered by Producer hereunder should fail to meet
the quality specifications set forth in this Article VII, Gatherer and Processor
may elect to either (i) accept and process such Gas, (ii) accept, but treat
and/or condition such Gas prior to gathering or processing at an additional
cost, or (iii) refuse to accept such Gas. The acceptance of Gas not meeting the
quality specifications set forth in Article VII shall not be deemed a waiver of
Gatherer’s and Processor’s right to reject such Gas at any later time, and
Gatherer and Processor shall be entitled, at any time and from time to time, to
decline to accept proffered deliveries of Gas not meeting the quality
specifications set forth herein.
     7.3 If Gatherer and Processor elect to accept but treat and/or condition
the non-conforming Gas prior to gathering and processing, Gatherer and Processor
shall advise the Producer of such election and associated fees. Producer shall
then have a maximum of thirty (30) days to advise Gatherer and Processor if it
will treat and/or condition such non-conforming Gas and the cost associated with
such treatment. If Producer does not elect to treat and/or condition such
non-conforming Gas or fails to make such election within the specified time
period, then the Gatherer and Processor shall have the right to (a) proceed with
gathering and processing such non-conforming Gas and Producer shall pay to
Gatherer and Processor all costs associated with such actions or (b) reject and
release such non-conforming Gas from the terms of the Agreement.

16



--------------------------------------------------------------------------------



 



ARTICLE VIII -
TESTS
     8.1 Producer, Gatherer and Processor do hereby agree as follows:

  a.   Gatherer shall procure or cause to be procured a sample of Gas at each
Gathering System Delivery Point and Plant Delivery Point, respectively, and
analyze the samples by chromatographic analysis to determine the Component
content (mole percent), specific gravity, the BTU content, and the Plant Product
content (expressed in gallons per MCF) thereof.     b.   The individual Plant
Products contained in the commingled stream of plant products delivered from the
Plant each month shall be determined from a chromatographic analysis of either
(a) a spot sample or a sample taken from a continuous sampling device or
(b) from an online chromatograph. The results of the chromatographic analysis
shall be applied to the commingled stream of plant products to determine the
volume of each individual Plant Product delivered from the Plant.     c.   Tests
provided for in Subparagraphs (a) and (b) of this Section 8.1 shall be made by
Gatherer and Processor using their own equipment or by an independent testing
service at least once in each six month period, or more frequently in their sole
discretion. All such tests shall be made in accordance with approved engineering
practices. Representatives of Producer shall be entitled to witness such tests,

17



--------------------------------------------------------------------------------



 



      and Producer shall give advance written notice to Gatherer and Processor
in the event that it exercises such right.

     8.2 Physical constants required for making calculations hereunder shall be
taken from the Gas Processors Association Physical Constants Publication
No. 2145-03 (as amended from time to time). Physical constants for the hexanes
and heavier hydrocarbons portion of hydrocarbon mixtures shall be assumed to be
the same as the physical constants for hexane. The heat content per gallon of
each liquid hydrocarbon Component shall be determined by multiplying the cubic
feet per gallon of such liquid hydrocarbon Component by the heat content per
cubic foot thereof.
ARTICLE IX -
MEASUREMENT AND METER TESTING
     9.1 The unit of volume for measurement of Gas delivered hereunder shall be
one thousand (1,000) cubic feet of Gas at a base temperature of sixty
(60) degrees Fahrenheit and at an absolute pressure of 14.65 psia and saturated
with water vapor. All fundamental constants, observations, records, and
procedures involved in determining the quantity of Gas delivered hereunder shall
be in accordance with the standards prescribed in Report Nos. 3 and 8, of the
American Gas Association, as amended or supplemented from time to time,
respectively. It is agreed that for the purpose of measurement and computations
hereunder, the atmospheric pressure shall be assumed to be 14.7 psia regardless
of the atmospheric pressure at which the Gas is measured and that the Gas obeys
the Ideal Gas Laws as to variations of volume with pressure and specific
gravity, including the deviation from Boyle’s law, shall all be made by Gatherer
and Processor in accordance with applicable rules, regulations, and orders. It
is also agreed that the Gatherer and Processor

18



--------------------------------------------------------------------------------



 



may apply a uniform correction factor for water vapor if they deem necessary in
their sole and absolute discretion.
     9.2 Gatherer shall install, maintain, and operate, or cause to be
maintained and operated, a measuring station located at each Gathering System
Delivery Point, the Residue Gas Delivery Point(s) and the Plant Products
Delivery Point. Processor shall install, maintain, and operate a measuring
station located downstream of the separation facilities at each Plant Delivery
Point. Said measuring station(s) shall be so equipped with orifice meters,
recording gauges, or other types of meter or meters of standard make and design
commonly acceptable in the industry, and of suitable size and design, as to
accomplish the accurate measurement of Gas delivered hereunder. The changing and
integration of the charts (if utilized for measurement purposes hereunder) and
calibrating and adjusting of meters shall be done by Gatherer or Processor, as
appropriate. Gatherer and Processor shall have the right to utilize electronic
gas measuring equipment should they so desire.
     9.3 Processor shall measure or cause to be measured the volume of Plant
Products in gallons.
     9.4 Producer may, at its option and expense, install check meters for
checking Gatherer’s metering equipment at each Gathering System Delivery Point;
and the same shall be so installed as not to interfere with the operation of the
Facilities.
     9.5 The temperature of the Gas flowing through the meter shall be
determined by the continuous use of a recording thermometer or device installed
by Gatherer or Processor, as the case may be, so that it will properly record
the temperature of the Gas flowing through the meter.

19



--------------------------------------------------------------------------------



 



     9.6 The specific gravity of the Gas flowing through the meter shall be
determined by methods commonly accepted in the industry. Specific gravities so
determined will be used in calculating Gas deliveries until the next specific
gravity test is made.
     9.7 Each Party shall have the right to be present at the time of any
installing, reading, sampling, cleaning, changing, repairing, inspecting,
testing, calibrating, or adjusting done in connection with the other’s measuring
equipment used in measuring deliveries hereunder. The records from such
measuring equipment shall remain the property of their owner, but upon request,
each will submit to the other its records and charts, together with calculations
therefrom subject to return within thirty (30) days after receipt thereof. If
meters utilizing charts are used to measure Gas hereunder, then the charts shall
be kept on file for a period of two (2) years, or such longer period as may be
required by law. In addition, any other measurement data shall also be kept for
the same time period. Each Party, during each of the first three production
months, and after that at least semi-annually, or more often if necessary, shall
calibrate the meters and instruments installed by it or cause the same to be
calibrated. Gatherer shall give Producer ten (10) days notice in advance of such
tests so that the latter may, at its election, be present in person or by its
representative to observe adjustments, if any are made.
     9.8 If the metering equipment is found to be inaccurate by two percent (2%)
or more, registration thereof and any payment based upon such registration shall
be corrected at the rate of such inaccuracy for any period of inaccuracy which
is definitely known or agreed upon, or if not known or agreed upon, then for a
period extending back one-half of the time elapsed since the last day of the
calibration. Unless conclusively determined that either Gatherer’s or
Processor’s measurement equipment is inaccurate by two percent (2%)

20



--------------------------------------------------------------------------------



 



or more, Gatherer’s or Processor’s, as the case may be, measurement shall be
deemed to be correct for all purposes hereunder, and no adjustment shall be made
to the previous volumes. Following any test, any metering equipment found to be
inaccurate to any degree shall be adjusted immediately to measure accurately. If
for any reason any meter is out of service or out of repair so that the quantity
of Gas delivered through such meter cannot be ascertained or computed from the
readings thereof, the quantity of Gas so delivered during such period shall be
estimated and agreed upon by the Parties hereto upon the basis of the best
available data using the first of the following methods which is feasible:

  a.   By using the registration of any check measuring equipment of Producer,
if installed and registering accurately;     b.   By correcting the error if the
percentage of error is ascertainable by calibration, test, or mathematical
calculation; or     c.   By estimating the quantity of deliveries during
preceding periods under similar conditions when the meter was registering
accurately.

     9.9 If Producer shall notify Gatherer, or if Gatherer shall notify
Producer, at any time that a special test of any Gathering System Delivery Point
meter is desired, the Parties shall cooperate to secure an immediate
verification of the accuracy of such meter and joint observation of any
adjustments. All tests of Gatherer’s measuring equipment at any Gathering System
Delivery Point shall be made at Gatherer’s expense, except that the Producer
shall bear the expense of tests made at its request if the inaccuracy found is
less than two percent (2%). Expense as used in this Section 9.9 shall be limited
to actual costs of Gatherer as the result of testing and shall not include any
costs incurred by Producer as the result of witnessing said testing.

21



--------------------------------------------------------------------------------



 



     9.10 If during any month less than 1,000 MCF of Gas is delivered to a
Gathering System Delivery Point, (except for reasons of Force Majeure), then
Gatherer shall charge a meter fee applicable to any such Gathering System
Delivery Point equal to four hundred dollars ($400.00). Such fee shall be
deducted from the compensation otherwise due Producer under this Agreement; or,
at Gatherer’s election, Producer may be invoiced for such amount payable thirty
(30) days after receipt.
     9.11 The Parties hereto recognize and acknowledge that technological
advances may occur over the term of this Agreement which may render certain
measurement devices obsolete, or less accurate, or less efficient than that
which may be available. In such event, Gatherer or Processor may, with
Producer’s approval, substitute or utilize such available measurement equipment
in lieu of any measurement equipment described above in this Article IX.
     9.12 If for any reason the Gas is delivered to Gatherer at a Gathering
System Delivery Point, with pulsations that affect the accuracy of the
measurement, Producer shall be responsible for installing necessary pulsation
dampeners, or other devices, to eliminate or reduce the pulsations to an
acceptable level determined by Gatherer.
ARTICLE X -
ALLOCATION PROCEDURE
     10.1 With regard to the allocation of Plant Products, for each accounting
period, the actual Plant Products will be allocated to each Gathering System
Delivery Point based on the “Theoretical Plant Product Content of each Gathering
System Delivery Point”. The Component attributable to the Plant Products will be
determined by analysis at the Plant Products Delivery Point. The Theoretical
Plant Product Content of each Gathering System Delivery Point will equal the
product of the Gathering System Delivery Point’s share of plant

22



--------------------------------------------------------------------------------



 



inlet MCF multiplied by the GPM (Gallons per MCF) as determined by the
chromatograph analysis of a sample of the Gathering System Delivery Point. The
actual recovered liquids of each Plant Product during the accounting period
shall be allocated to each Gathering System Delivery Point in the ratio that the
theoretical content of each product in the Gas processed in the Plant from each
Gathering System Delivery Point bears to the total theoretical content of each
product in all the gas processed in the Plant during the accounting period. For
purposes of allocation, the terms set forth below shall have the following
meanings:
GSDP = Gathering System Delivery Point
PIDP = Plant Inlet Delivery Point by lease Products Delivery Point
TCPP = Theoretical Component Plant Product
GPM = Gallons Per Thousand Cubic Feet
COMP = NGL Product Component (Ethane, Propane, Iso-Butane, N-Butane, Iso-Pentane
and N-Pentane)

  a.   The Plant Products allocation formula shall be as follows:

  1.   PIDP X COMP GPM = Lease TCPP

(EQUATION) [h49101h4910101.gif]

  b.   The tank condensate and liquids allocation shall be based upon GSDP
Hexane+ gas analysis and the formula shall be as follows:

(EQUATION) [h49101h4910102.gif]
     10.2 With regard to the allocation of Residue Gas, for each accounting
period, the actual metered residue gas at each Residue Gas Delivery Point shall
be allocated to each Gathering System Delivery Point based on the calculated
Theoretical Residue Remaining at the Plant Tailgate. “The Calculated Theoretical
Residue Remaining” shall be determined as follows:

23



--------------------------------------------------------------------------------



 



     Each Gathering System Delivery Point’s share of plant inlet volume
MCF\MMBTU, minus each Gathering System Delivery Point Plant Product shrinkage
(product shrinkage factors based on GPA 2145-03 bulletin), minus the allocated
Plant Fuel, minus the line loss or plus the line gain. For purposes of
allocation, the terms set forth below shall have the following meanings:
GSDP = Gathering System Delivery Point
PIV = PLANT INLET VOLUME
MUV = MAKEUP GAS VOLUME
PPS = PLANT PRODUCT SHRINKAGE
PPG = PLANT PRODUCT GALLONS
PF = PLANT FUEL
MRV = METERED RESIDUE VOLUME
The Residue Gas allocation formula shall be as follows:

             
 
  PIV =   GSDP — MUV
 
   
 
      total metered PIV    

PPS = PPG X the product shrinkage factor.
THEO RESIDUE = (PIV - PPS) - PF.
MRV is allocated based on the THEO RESIDUE.
ARTICLE XI -
DISPOSITION OF PRODUCER’S PORTION OF PLANT PRODUCTS
     On behalf of Producer, Processor shall have the right to sell all Plant
Products removed or extracted from the Facilities after Gas is delivered at the
Plant Delivery Point(s). Processor shall sell the Plant Products at the Plant
Products Delivery Point, and Producer shall have no right to take the Plant
Products in kind at the Plant Products Delivery Point. Processor shall remit to
Producer its share of the net proceeds received by Processor at the Plant
Product Delivery Point.

24



--------------------------------------------------------------------------------



 



ARTICLE XII -
GATHERING AND PROCESSING FEES
     12.1 Producer shall pay to Gatherer forty cents ($0.40) per MMBTU of Gas
gathered pursuant to this Agreement (the “Gathering Fee”).
     12.2 Producer shall pay to Processor fifty cents ($0.50) per MMBTU of Gas
processed pursuant to this Agreement (the “Processing Fee”).
     12.3 On the Escalation Date, both the Gathering Fee and Processing Fee will
increase by a percentage equal to the CPI Adjustment.
     12.4 At any time during the term of this Agreement, Producer may request
that the Parties enter into negotiations to reduce either the Gathering Fee or
Processing Fee, or both, and Gatherer and Processor agree to participate fully
and reasonably in such negotiations.
ARTICLE XIII -
DISPOSITION OF PRODUCER’S PORTION OF RESIDUE GAS
     Processor will deliver the Residue Gas to the Residue Gas Delivery
Point(s). Processor agrees to deliver Producer’s Residue Gas at a pressure
sufficient to enter the third party natural gas pipeline(s), but in no event
shall Processor be obligated to deliver Residue Gas at a pressure which exceeds
the Plant discharge pressure of one thousand and sixty (1,060) psig. Producer
will separately contract with a third party regarding the transportation and
sale of their Residue Gas.
ARTICLE XIV -
ACCOUNTING, PAYMENTS AND CREDIT ASSURANCES
     14.1 Gatherer and Processor shall furnish to Producer on or before the
twenty-fifth (25th) day of each month a report or statement disclosing
information necessary to enable Producer to make reasonable and accurate
statistical and accounting entries upon its

25



--------------------------------------------------------------------------------



 



books concerning all phases of this Agreement related to the preceding month,
including an allocation statement of Residue Gas delivered for Producer’s
account to its Residue Gas purchaser and the amounts due Gatherer and Processor
for the services provided hereunder. Producer shall remit the amounts due
Gatherer and Processor within thirty (30) days after the receipt of Gatherer’s
and Processor’s statement. PRODUCER SHALL INDEMNIFY AND HOLD GATHERER AND
PROCESSOR HARMLESS FROM ANY ALL CHARGES, PENALTIES, COSTS AND EXPENSES OF
WHATEVER KIND OR NATURE ARISING FROM PRODUCER’S FAILURE TO PAY SUCH PAYMENTS,
INCLUDING COSTS AND EXPENSES OF ANY LITIGATION AND REASONABLE ATTORNEYS’ FEES
ASSOCIATED THEREWITH. Unpaid amounts due shall accrue interest at the lesser of
a rate equal to one and one half percent (1.5%) per Month or the maximum rate
permitted by law, until the balance is paid in full.
     14.2 Each Party shall have the right during reasonable hours to examine
books, records, charts, and original test data of the other party to the extent
necessary to verify the accuracy of any statement, charge, credit, computation,
test, or delivery made pursuant to any provision hereof. If any such examination
reveals any inaccuracy in any such statement, charge, credit, computation, test,
or delivery, the necessary adjustment shall be promptly made without interest or
penalty. Neither party will have any right to recoup or recover prior
overpayments or under payments that result from error that occur in spite of
good faith performance if the amounts involved do not exceed one thousand
dollars ($1,000.00).
     14.3 Processor shall pay to Producer monthly, on or before the sixtieth
(60th) day after the end of the production month, but in no case sooner than
Processor receives

26



--------------------------------------------------------------------------------



 



payment from its purchaser, the sums due under Article XI for Producer’s Plant
Products marketed by Processor during the preceding month less the amount of any
taxes actually paid by Processor which are applicable to such quantities. This
payment shall be made irrespective of the interest, title, or lien of any
royalty or mineral owner or any third party or parties in and to the Gas
delivered by Producer to Processor hereunder, the Plant Products, or Residue Gas
derived therefrom, or proceeds accruing from the sale thereof.
     14.4 Producer shall be responsible for the payment of all royalties due on
the Gas. PRODUCER SHALL INDEMNIFY AND HOLD GATHERER AND PROCESSOR HARMLESS FROM
ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION, DAMAGES, LIABILITY, OR
OBLIGATIONS ARISING OUT OF OR IN ANY WAY RELATED TO THE PAYMENT OF THE LESSOR’S
ROYALTY OR ANY OTHER BURDEN OR ENCUMBRANCE AFFECTING THE GAS.
     14.5 Notwithstanding any change in ownership of Producer’s properties,
Gatherer and Processor shall never be required to make payments or to give
notices required under the provisions of this Agreement to more than one party,
and, in the event that the properties subject to this Agreement shall ever be
owned by more than one party, Gatherer and Processor may withhold (without
interest) further payments and notices until all of the owners of such
properties have designated one party to act for them in all respects relating to
said properties and this Agreement, including the rendering of bills, the
submission of charts, and the receipt of payments and notices hereunder.
     14.6 Processor, at its election, may deduct from its payment to Producer
sums, if any, due to Gatherer or Processor under the terms of this Agreement.

27



--------------------------------------------------------------------------------



 



     14.7 All accounting records and documents directly related to this
Agreement prepared by any Party hereto shall be retained for a period of not
less than two (2) years following the end of the calendar year of their
origination. The Parties further agree that all matters relating to the
accounting hereunder for any calendar year shall be considered correct and not
subject to further audit or legal challenge after two years following the end of
the calendar year.
     14.8 Producer must maintain such creditworthiness as Gatherer and Processor
shall reasonably require. Gatherer and Processor’s creditworthiness requirements
shall be substantially similar to the requirements set forth below:

  a.   Producer will be deemed creditworthy if its long-term unsecured debt
securities are rated at least BB- by Standard & Poor’s Corporation (“S&P”) and
at least Ba3 by Moody’s Investor Service (“Moody’s”); provided, however, that if
the Producer’s rating is at BB- or Ba3 and the short-term or long-term outlook
is negative, Gatherer and Processor may require further analysis.     b.   If
Producer does not meet the criteria described above, then Producer may request
that Gatherer and Processor evaluate its creditworthiness based upon the level
of service requested relative to the Producer’s current and future ability to
meet its obligations. Further, if Producer’s creditworthiness does not meet any
of the foregoing criteria, Producer will be considered creditworthy if Producer
maintains and delivers to Gatherer and Processor an irrevocable guaranty of
payment in form acceptable to Gatherer and Processor, or

28



--------------------------------------------------------------------------------



 



      an irrevocable letter of credit from a financial institution rated at
least A- by S&P or at least A3 by Moody’s, in a form acceptable to Gatherer and
Processor, in either case of the guaranty or the letter of credit in an amount
satisfactory to Gatherer and Processor. The obligation to maintain such credit
assurance shall extend until such time as Producer is deemed creditworthy as
defined herein. Producer shall provide the guaranty or the letter of credit
within twenty (20) days of written notice by Gatherer and Processor that such
financial assurance is required.     c.   The creditworthiness requirements set
forth in this Section 14.8 shall apply to any permitted assignment (in whole or
in part), and to any permitted permanent release, as applicable, of this
Agreement. Gatherer and Processor shall apply consistent evaluation practices to
all similarly situated producers to determine the Producer’s financial ability
to perform the payment obligations due to Gatherer and Processor.

ARTICLE XV -
WARRANTY
     15.1 Producer warrants the title to all Gas and all Components thereof
which shall be delivered by Producer to Gatherer and Processor hereunder, the
right to enter into this Agreement with reference to such Gas, and that such Gas
is free from all liens and adverse claims; AND AGREES, IF NOTIFIED THEREOF BY
GATHERER OR PROCESSOR, TO INDEMNIFY, DEFEND AND HOLD GATHERER AND PROCESSOR
HARMLESS FROM AND AGAINST ANY AND ALL SUITS, ACTIONS, LOSSES, DEBTS, ACCOUNTS,

29



--------------------------------------------------------------------------------



 



DAMAGES, COSTS, AND EXPENSES ARISING FROM OR OUT OF ANY ADVERSE CLAIM AS TO
PRODUCER’S TITLE, INCLUDING, BUT NOT LIMITED TO, ANY ADVERSE CLAIM BROUGHT BY OR
THROUGH A MINERAL INTEREST OR ROYALTY OWNER, TO OR AGAINST THE GAS AND AGAINST
THE PLANT PRODUCTS DERIVED THEREFROM. Producer agrees to make settlement for all
royalties, overriding royalty interests, and/or production payments due and
payable on the Gas delivered to Gatherer and Processor hereunder, the Plant
Products extracted and saved therefrom, and the sale and disposition of the
Residue Gas thereof, all in accordance with the terms of the leases from which
Gas processed hereunder is produced, applicable instruments of title, and all
amendments thereto.
     15.2 If Producer’s title to the Gas, Plant Products derived therefrom, or
Residue Gas is questioned, Processor may withhold payments of proceeds due
hereunder without interest up to the amount of the claim until title is free
from such questions or until Producer furnishes a bond satisfactory to Processor
conditioned to save Gatherer and Processor harmless, or other surety
satisfactory to Gatherer or Processor.
     15.3 Producer also represents and warrants that it has full authority to
receive payment for the sum of all Gas delivered hereunder.
ARTICLE XVI -
TAXES
     16.1 Producer shall pay or cause to be paid all production, severance and
ad valorem taxes, assessments, and other charges levied or assessed against the
Gas delivered by Producer hereunder, and against Producer’s portion of the Plant
Products, against Producer’s Residue Gas, and against the sale thereof, and all
taxes and statutory charges levied or assessed against any of Producer’s
properties, facilities, or operations.

30



--------------------------------------------------------------------------------



 



     16.2 Processor shall pay all taxes and statutory charges levied or assessed
against the Plant and operations concerning such plant.
     16.3 Gatherer shall pay all taxes and statutory charges levied or assessed
against the Gathering System and operations concerning such system.
     16.4 The price paid under Article XII of this Agreement includes
reimbursement for state severance taxes paid by Producer and Processor under
this Article XVI of the Agreement.
ARTICLE XVII -
INDEMNITY
     17.1 As between the Parties, and as to liability, if any, accruing to
either Party hereto, or to any third party, Producer shall be solely liable for
and in control and possession of the Gas deliverable hereunder until the Gas is
delivered to Gatherer at the Gathering System Delivery Point(s). Gatherer shall
be solely liable for and in control and possession of the Gas deliverable
hereunder until the Gas is delivered to Processor at the Plant Delivery
Point(s). Processor shall be solely liable for and in control and possession of
the Gas and the Plant Products until Processor has delivered Residue Gas to
Producer at the Residue Gas Delivery Point(s) whereupon Producer shall again be
in control and possession thereof and bear the risk of loss of the Residue Gas.
     17.2 PRODUCER SHALL BE AFFORDED ACCESS TO GATHERER’S AND PROCESSOR’S
PROPERTY AND THE FACILITIES TO THE EXTENT NECESSARY TO CARRY OUT ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, AND PRODUCER SHALL FULLY OBSERVE AND COMPLY
WITH ALL OF GATHERER’S AND PROCESSOR’S SAFETY PRACTICES AND PROCEDURES WHILE ON
THE PREMISES. PRODUCER HEREBY AGREES TO INDEMNIFY, HOLD HARMLESS,

31



--------------------------------------------------------------------------------



 



PROTECT, DEFEND, AND DISCHARGE GATHERER AND PROCESSOR AND THEIR AFFILIATED
COMPANIES, PARTNERS, SUCCESSORS, ASSIGNS, OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES AND AGENTS FOR, FROM AND AGAINST ANY AND ALL JUDGMENTS, EXECUTIONS,
CAUSES OF ACTION, DEMANDS, RIGHTS, SUITS, DEBTS AND SUMS OF MONEY, ACCOUNTINGS,
DUES, PENALTIES, FINES, CLAIMS (INCLUDING, WITHOUT LIMITATION, CLAIMS FOR
CONTRIBUTION), LIABILITIES, LOSSES, COSTS, DAMAGES AND EXPENSES (INCLUDING COURT
COSTS, REASONABLE COSTS OF INVESTIGATION, DEFENSE AND ATTORNEY’S FEES) FOR THE
INJURY TO OR DEATH OF ANY PERSON (INCLUDING, WITHOUT LIMITATION, EACH OF
PRODUCER’S, GATHERER’S AND PROCESSOR’S EMPLOYEES, AGENTS AND CONTRACTORS) OR
PROPERTY DAMAGE OF ANY NATURE, KIND OR DESCRIPTION OR ANY OTHER CLAIM OF ANY
NATURE, KIND OR DESCRIPTION BROUGHT BY ANY PERSON OR ENTITY, WHETHER LEGAL OR
EQUITABLE, WHICH ARISES OUT OF, RESULTS FROM OR IS IN ANY WAY RELATED TO
(i) PRODUCER’S OWNERSHIP AND CONTROL OF THE GAS PRIOR TO THE TIME THAT THE GAS
PASSES THROUGH THE GATHERING SYSTEM DELIVERY POINT(S) AND AFTER THE RESIDUE GAS
PASSES THROUGH THE RESIDUE GAS REDELIVERY POINT(S), (ii) PRODUCER’S OWNERSHIP
AND OPERATION OF THE WELLS LOCATED WITHIN THE CONTRACT AREA AND ANY FACILITIES
OR EQUIPMENT INSTALLED OR MAINTAINED BY PRODUCER UPSTREAM OF THE GATHERING
SYSTEM DELIVERY POINT, REGARDLESS OF WHETHER SUCH WAS REQUIRED BY THE TERMS OF
THIS AGREEMENT, (iii) THE PERFORMANCE OF ANY OBLIGATIONS, RIGHTS OR DUTIES
HEREUNDER,

32



--------------------------------------------------------------------------------



 



(iv) PRODUCER’S BREACH OF THIS AGREEMENT, OR (v) ANY VIOLATION OF THE LAW,
REGARDLESS OF EITHER GATHERER’S OR PROCESSOR’S SOLE, CONCURRENT OR COMPARATIVE
NEGLIGENCE. GATHERER HEREBY AGREES TO INDEMNIFY, HOLD HARMLESS, PROTECT, DEFEND
AND DISCHARGE PROCESSOR AND PRODUCER AND THEIR AFFILIATED COMPANIES, PARTNERS,
SUCCESSORS, ASSIGNS, OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS,
FOR, FROM AND AGAINST ANY AND ALL JUDGMENTS, EXECUTIONS, CAUSES OF ACTION,
DEMANDS, RIGHTS, SUITS, DEBTS AND SUMS OF MONEY, ACCOUNTINGS, DUES, PENALTIES,
FINES, CLAIMS (INCLUDING, WITHOUT LIMITATION, CLAIMS FOR CONTRIBUTION),
LIABILITIES, LOSSES, COSTS, DAMAGES AND EXPENSES (INCLUDING COURT COSTS,
REASONABLE COSTS OR INVESTIGATION, DEFENSE AND ATTORNEY’S FEES) OF ANY NATURE,
KIND OR DESCRIPTION BROUGHT BY ANY PERSON OR ENTITY, WHETHER LEGAL OR EQUITABLE,
WHICH ARISE OUT OF, RESULT FROM OR ARE IN ANY WAY RELATED TO (i) GATHERER’S
OWNERSHIP AND CONTROL OF THE GAS AFTER THE GAS PASSES THROUGH THE GATHERING
SYSTEM DELIVERY POINT(S) AND PRIOR TO THE TIME THAT THE GAS IS PASSES THROUGH
THE PLANT DELIVERY POINT(S), (ii) GATHERER’S OWNERSHIP AND OPERATION OF THE
GATHERING SYSTEM, (iii) THE SERVICES PROVIDED BY GATHERER PURSUANT TO THIS
AGREEMENT, (iv) GATHERER’S BREACH OF THIS AGREEMENT, OR (v) ANY VIOLATION OF THE
LAW, REGARDLESS OF PRODUCER’S OR PROCESSOR’S SOLE, CONCURRENT OR COMPARATIVE
NEGLIGENCE. PROCESSOR HEREBY AGREES TO INDEMNIFY, HOLD HARMLESS, PROTECT, DEFEND
AND DISCHARGE GATHERER AND

33



--------------------------------------------------------------------------------



 



PRODUCER AND THEIR AFFILIATED COMPANIES, PARTNERS, SUCCESSORS, ASSIGNS,
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS, FOR, FROM AND AGAINST
ANY AND ALL JUDGMENTS, EXECUTIONS, CAUSES OF ACTION, DEMANDS, RIGHTS, SUITS,
DEBTS AND SUMS OF MONEY, ACCOUNTINGS, DUES, PENALTIES, FINES, CLAIMS (INCLUDING,
WITHOUT LIMITATION, CLAIMS FOR CONTRIBUTION), LIABILITIES, LOSSES, COSTS,
DAMAGES AND EXPENSES (INCLUDING COURT COSTS, REASONABLE COSTS OR INVESTIGATION,
DEFENSE AND ATTORNEY’S FEES) OF ANY NATURE, KIND OR DESCRIPTION BROUGHT BY ANY
PERSON OR ENTITY, WHETHER LEGAL OR EQUITABLE, WHICH ARISE OUT OF, RESULT FROM OR
ARE IN ANY WAY RELATED TO (i) PROCESSOR’S OWNERSHIP AND CONTROL OF THE GAS AFTER
THE GAS PASSES THROUGH THE PLANT DELIVERY POINT(S) AND PRIOR TO THE TIME THAT
THE RESIDUE GAS PASSES THROUGH THE RESIDUE GAS DELIVERY POINT(S) AND THE PLANT
PRODUCTS PASS THROUGH THE PLANT PRODUCTS DELIVERY POINT , (ii) PROCESSOR’S
OWNERSHIP AND OPERATION OF THE PLANT, (iii) THE SERVICES PROVIDED BY PROCESSOR
PURSUANT TO THIS AGREEMENT, (iv) PROCESSOR’S BREACH OF THIS AGREEMENT, OR
(v) ANY VIOLATION OF THE LAW, REGARDLESS OF GATHERER’S OR PRODUCER’S SOLE,
CONCURRENT OR COMPARATIVE NEGLIGENCE. THE INDEMNIFICATION RIGHTS HEREIN SHALL BE
CUMULATIVE OF, AND IN ADDITION TO, ANY AND ALL OTHER RIGHTS, REMEDIES OR
RECOURSE OF THE PARTIES AND SHALL SURVIVE ANY EXPIRATION OR TERMINATION OF THIS
AGREEMENT. TO THE EXTENT AND ONLY TO THE EXTENT THE FOREGOING INDEMNIFICATION
RIGHTS ARE BY LAW,

34



--------------------------------------------------------------------------------



 



EITHER INAPPLICABLE OR NOT ENFORCEABLE, PRODUCER, GATHERER AND PROCESSOR SHALL
EACH BE RESPONSIBLE FOR THE RESULTS OF ITS OWN ACTIONS AND FOR THE ACTIONS OF
THOSE PERSONS AND ENTITIES OVER WHICH IT EXERCISES CONTROL.
ARTICLE XVIII -
FORCE MAJEURE
     In the event any Party is rendered unable, either wholly or in part, by
force majeure to carry out its obligations under this Agreement, other than the
obligation to make payments due hereunder, it is agreed that on such Party
giving notice and full particulars of such inability by telephone and in writing
to the other Parties as soon as possible after the occurrence of the cause
relied on, then the obligations of the Party giving such notice, so far as they
are affected by such force majeure, shall be suspended during the continuance of
any inability so caused, but for no longer period, and such cause shall, as far
as possible, be remedied with all reasonable dispatch. The term “force majeure”
as employed herein shall mean any act or event which wholly or partially
prevents or delays the performance of obligations arising under this Agreement
if such act or event is not reasonably within the control of and not caused by
the fault or negligence of the Party claiming force majeure and which by the
exercise of due diligence such Party is unable to prevent or overcome,
including, without limitation, by the following enumeration: acts of God;
strikes; lockouts; or other industrial disturbances; acts of the public enemy;
wars; blockades; insurrections; riots; epidemics; landslides; lightning;
earthquakes; fires; storms; floods; washouts; arrests and restraints of
governments and people; civil disturbances; explosion, breakage, or accidents to
machinery, plant facilities, or lines of pipe; the necessity for making repairs
to or alterations of machinery, plant facilities, or lines of pipe;

35



--------------------------------------------------------------------------------



 



freezing of wells or lines of pipe; partial or entire failure of wells; and the
inability of either Producer, Gatherer or Processor to acquire, or the delays on
the part of either Producer, Gatherer or Processor in acquiring, at reasonable
cost and after the exercise of reasonable diligence: (a) any servitude,
rights-of-way grants, permits, or licenses; (b) any materials or supplies for
the construction or maintenance of facilities; and (c) any permits or
permissions from any governmental agency if such are required. It is understood
and agreed that the settlement of strikes or lockouts shall be entirely within
the discretion of the Party having the difficulty and that the above
requirements that any force majeure shall be remedied with all reasonable
dispatch shall not require the settlement of strikes or lockouts by acceding to
the demands of the opposing party when such course is inadvisable in the sole
discretion of the Party having the difficulty.
ARTICLE XIX -
UNPROFITABLE OPERATIONS AND RIGHTS OF TERMINATION
     19.1 If, in the sole and absolute opinion of Gatherer, the gathering of Gas
from any well or wells, or any Gathering System Delivery Point, under this
Agreement, is or becomes uneconomical due to its volume, government regulations,
or any cause other than force majeure, Gatherer shall not be obligated to gather
or may cease gathering the Gas therefrom so long as such condition exists.
Gatherer agrees that in its determination of uneconomical gathering, the same
criteria shall be used for the Gas as for all other gas being gathered through
the Gathering System. In the event that Gatherer refuses to gather the Gas,
Producer may dispose of the Gas not gathered as it sees fit; provided that
Gatherer at any time thereafter shall have the right to gather all of the Gas
refused, if refused for reason or reasons resulting from an act of Producer or
lack of action on the part of Producer, conditioned upon Gatherer giving
Producer at least two (2) months’ notice of

36



--------------------------------------------------------------------------------



 



its election so to do. In the event that Gatherer refuses to gather the Gas for
a period of sixty (60) consecutive days causing Producer’s well(s) to be
shut-in, Producer shall have the option, exercised solely at its discretion, to
terminate the Agreement in its entirety insofar and only insofar as it pertains
to Gas produced from the affected well(s) by providing to Gatherer a thirty
(30) days’ advance written notice of such termination.
     19.2 If, in the sole and absolute opinion of Processor, the processing of
Gas from any well or wells, or any Gathering System Delivery Point, under this
Agreement, is or becomes uneconomical due to its volume, Plant Product content,
government regulations, or any cause other than force majeure, Processor shall
not be obligated to process or may cease processing the Gas therefrom so long as
such condition exists. Processor agrees that in its determination of
uneconomical processing, the same criteria shall be used for the Gas as for all
other gas being processed through the Plant. In the event that Processor refuses
to process the Gas, Producer may dispose of the Gas not processed as it sees
fit; provided that Processor at any time thereafter shall have the right to
process all of the Gas refused, if refused for reason or reasons resulting from
an act of Producer or lack of action on the part of Producer, conditioned upon
Processor giving Producer at least two (2) months’ notice of its election so to
do. In the event that Processor refuses to process the Gas for a period of sixty
(60) consecutive days and Gatherer is unable to by-pass the Plant in order to
deliver Producer’s gas to an alternative pipeline willing to accept Producer’s
unprocessed Gas causing Producer’s well(s) to be shut-in, Producer shall have
the option, exercised solely at its discretion, to terminate this Agreement
insofar as it pertains to Gas produced from the affected well(s) by providing to
Processor a thirty (30) days’ advance written notice of such termination.

37



--------------------------------------------------------------------------------



 



     19.3 In the event Processor should at any time hereafter elect to
permanently discontinue the operation of the Plant, Gatherer, Processor and
Producer shall each have the option, exercised solely at its discretion, of
terminating this Agreement in its entirety upon one hundred twenty (120) days
advance written notice of such termination notice to the other Parties.
     19.4 Nothing herein shall be construed to require Producer to drill any
well or to continue to operate any well which a prudent operator would not in
like circumstances drill or continue to operate.
     19.5 It is agreed that neither Gatherer nor Processor shall be obligated to
expand the Facilities in order to provide capacity hereunder.
ARTICLE XX -
TERM
     This Agreement shall be effective from the date hereof and, subject to the
other provisions hereof, shall continue in full force and effect for a primary
term of ten (10) years and shall be automatically renewed for one (1) year
periods thereafter unless on or before ninety (90) days prior to the expiration
of the primary term or the expiration of a one (1) year renewal period a Party
hereto provides written notice of termination.
ARTICLE XXI -
REGULATORY BODIES
     This Agreement and the provisions hereof shall be subject to all valid
applicable federal, state, and local laws, order, rules, and regulations.
Producer, Gatherer and Processor have entered into this Agreement with the
understanding, and in reliance on the fact, that this Agreement and/or
performance of this Agreement are not and will not be subject to the
jurisdiction or regulation of the Federal Energy Regulatory Commission (“FERC”).
If this Agreement and/or performance of this Agreement becomes subject to

38



--------------------------------------------------------------------------------



 



such jurisdiction and/or regulation, this Agreement shall automatically
terminate unless Producer, Gatherer and Processor agree, in writing, within
thirty (30) days of the effective date of the attachment of any such
jurisdiction and/or regulation, that this Agreement shall continue after such
effective date.
ARTICLE XXII -
ARBITRATION
     Any controversy between the Parties arising under Article X of this
Agreement and not resolved by agreement shall be determined by a board of
arbitration upon notice of submission given either by Processor, Gatherer or
Producer, which request shall also name one arbitrator. The Parties receiving
such notice shall, within ten (10) days thereafter, by notice to the others,
jointly name the second arbitrator, or failing so to do, the Party giving notice
of submission shall name the second. The two arbitrators so appointed shall name
the third, or failing so to do within ten (10) days, then upon the written
application of any Party, such third arbitrator may be appointed by the American
Arbitration Association. The arbitrators selected to act hereunder shall be
qualified by education, experience, and training to pass upon the particular
question in dispute. The jurisdiction of the arbitrators will be limited to the
single issue referred to arbitration, and the arbitration shall be conducted
pursuant to the guidelines set forth by the American Arbitration Association;
provided, however, that should there be any conflict between the guidelines and
the procedures set forth in this Agreement, the terms of this Agreement shall
control. Within fifteen (15) days following selection of the third arbitrator,
each Party shall furnish the arbitrators in writing its position regarding the
issue being arbitrated. The arbitrators may, if they deem necessary, convene a
hearing regarding the issue being arbitrated. The arbitrators shall render their
decision in writing within thirty (30) days after the appointment

39



--------------------------------------------------------------------------------



 



of the third arbitrator or the conclusion of the hearing, if one is held. If
within said period a decision is not rendered by the arbitrators, new
arbitrators may be named and shall act hereunder at the election of any of
Processor, Gatherer or Producer in like manner as if none has been previously
named. The arbitrators’ decision shall be final and binding upon the Parties as
to the issue submitted and the Parties will abide by and comply with such
decision. The expenses of arbitration shall be borne equally by the Parties,
except that each Party shall bear the compensation and expenses of its counsel,
witnesses, and employees.
ARTICLE XXIII -
DISPUTES
     23.1 Subject to the terms as set forth in Article 22 of this Agreement,
should a dispute arise between the Parties, the Parties shall promptly seek to
resolve any such dispute by negotiations among the senior executives of the
Parties who have the authority to settle such dispute (“Senior Executives”)
prior to the initiation of any lawsuit. The Senior Executives shall meet at a
mutually acceptable time and place within fifteen (15) days and thereafter as
often as they reasonably deem necessary to exchange relevant information and to
attempt to resolve the dispute. All negotiations and communications pursuant to
this Section 12(b) shall be treated and maintained by the Parties as
confidential information and shall be treated as compromise and settlement
negotiations for purposes of the federal and state Rules of Evidence. If the
matter has not been resolved within thirty (30) days after the initial meeting
of the Senior Executives, or such longer period as may be mutually agreed upon,
either Party may initiate a lawsuit.
     23.2 THIS AGREEMENT, AND ALL QUESTIONS RELATING TO ITS VALIDITY,
INTERPRETATION, PERFORMANCE AND ENFORCEMENT (INCLUDING, WITHOUT

40



--------------------------------------------------------------------------------



 



LIMITATION, PROVISIONS CONCERNING LIMITATIONS OF ACTIONS) SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, NOTWITHSTANDING
ANY CONFLICT-OF-LAWS DOCTRINES OF SUCH STATE OR OTHER JURISDICTION TO THE
CONTRARY. ALL MATTERS LITIGATED BY OR BETWEEN THE PARTIES THAT INVOLVE THIS
AGREEMENT, THE RELATIONSHIP OF THE PARTIES, OR ANY RELATED DOCUMENTS OR MATTERS
HEREUNDER SHALL BE BROUGHT ONLY IN FORT WORTH, TARRANT COUNTY, TEXAS.
     23.3 In any suit filed by a Party hereto to resolve a dispute arising under
this Agreement or related to the services provided hereunder, each Party hereby
covenants and agrees to take all steps necessary to waive a trial by jury.
ARTICLE XXIV -
NOTICES AND PAYMENTS
     Any notice, request, demand, statement, or bill provided for in this
Agreement shall be in writing and delivered by hand, mail, or facsimile. All
such written communications shall be effective upon receipt by the other party
at the address of the parties hereto as follow:
     Producer

     
Statements:
  Quicksilver Resources Inc.
 
  777 West Rosedale Street
 
  Fort Worth, TX 76104
 
  Attn: Revenue Accounting
 
   
Payments:
  Quicksilver Resources Inc.
 
  777 West Rosedale Street
 
  Fort Worth, TX 76104
 
  Attn: Accounting
 
   
Contractual:
  Quicksilver Resources Inc.

41



--------------------------------------------------------------------------------



 



     
 
  777 West Rosedale Street
 
  Fort Worth, TX 76104
Attn: Marketing

      Gatherer

     
Statements:
  Cowtown Pipeline Partners L.P.
 
  777 West Rosedale Street
 
  Fort Worth, TX 76104
 
  Attn: Revenue Accounting
 
   
Payments:
  Cowtown Pipeline Partners L.P.
 
  777 West Rosedale
 
  Fort Worth, TX 76104
 
  Attn: Accounting
 
   
Contractual:
  Cowtown Pipeline Partners L.P.
 
  777 West Rosedale
 
  Fort Worth, TX 76104
 
  Attn: Marketing

     Processor

     
Statements:
  Cowtown Gas Processing Partners L.P.
 
  777 West Rosedale
 
  Fort Worth, TX 76104
 
  Attn: Revenue Accounting
 
   
Payments:
  Cowtown Gas Processing Partners L.P.
 
  777 West Rosedale
 
  Fort Worth, TX 76104
 
  Attn: Accounting
 
   
Contractual:
  Cowtown Gas Processing Partners L.P.
 
  777 West Rosedale
 
  Fort Worth, TX 76104
 
  Attn: Marketing

     Any of the Parties may designate a further or different address by giving
written notice to the other Parties.

42



--------------------------------------------------------------------------------



 



ARTICLE XXV -
ASSIGNMENT
     This Agreement (and a Party’s rights and obligations hereunder) is
assignable in whole or in part. This Agreement shall be binding upon and inure
to the benefit of the heirs, executors, administrators, successors, and assigns
of the respective Parties hereto; provided that no transfer of or succession to
the interest of any Party hereunder, either wholly or partially, shall affect or
bind the other Parties until it shall have been furnished with the original
instrument or with the proper proof that the claimant is legally entitled to
such interest.
ARTICLE XXVI -
MISCELLANEOUS
     26.1 No waiver by any Party of any one or more defaults in the performance
of any provision of this Agreement shall operate or be construed as a waiver of
any default or future defaults, whether of a like or different character.
     26.2 This Agreement contains the entire agreement between the Parties and
there are no oral promises, agreements, or warranties affecting it. This
Agreement may be amended or modified from time to time only by the written
agreement of all the Parties hereto; provided, however, that the Parties may
not, without the prior approval of the Conflicts Committee (as such term is
defined in MLP’s partnership agreement), agree to any amendment or modification
of this Agreement that the general partner of MLP determines will adversely
affect the holders of common units of MLP.
     26.3 The provisions of this Agreement are enforceable by the Parties hereto
and MLP, which is an intended third party beneficiary hereof. Except as
described in the immediately preceding sentence, nothing in this Agreement,
express or implied, is intended to confer upon any person other than the Parties
hereto and MLP and their respective

43



--------------------------------------------------------------------------------



 



successors and assigns, any rights, benefits or obligations hereunder. No
limited partner of the MLP shall have the right, separate and apart from MLP, to
enforce any provision of this Agreement or to compel any Party to this Agreement
to comply with the terms of this Agreement.
     26.4 The descriptive headings of the provisions of these general provisions
are formulated and used for convenience only and shall not be deemed to affect
the meaning or construction of any such provisions.
     26.5 This Agreement supersedes and replaces any other contract(s) or
agreements(s) which may exist between the Parties covering the processing of the
Gas dedicated hereunder.
     26.6 Nothing in this Agreement is intended to create a partnership or joint
venture under state law or to render the Parties hereto jointly and severally
liable to any third party. Each of the Parties elects to be excluded from the
provisions of Subchapter K, Chapter 1 of Subtitle A, of the Internal Revenue
Code of 1986 pursuant to the provisions of Article 761(a) of such code and from
any similar provisions of state law. Processor shall timely file such evidence
of this election as may be required under applicable law.
     26.7 Should any section, paragraph, subparagraph, or other portion of this
Agreement be found invalid as a matter of law in a duly authorized court, or by
a duly authorized government agency, then only that portion of the Agreement
shall be invalid. The remainder of the Agreement which shall not have been found
invalid shall remain in full force and effect.
     26.8 This Agreement was prepared jointly by the Parties hereunder and not
by any Party to the exclusion of the other.

44



--------------------------------------------------------------------------------



 



     26.9 Producer recognizes and acknowledges Gatherer’s and Processor’s
proprietary interest in this Agreement, and Producer agrees not to divulge any
of the contents hereof to any other person, firm, corporation, or other entity.
Producer agrees to be responsible for enforcing the confidentiality of this
Agreement and agrees to take such action as necessary to prevent any disclosure
by any of its agents or employees.
(SIGNATURE PAGE FOLLOWS)

45 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in
several originals to be effective as of the Effective Date.

                      PRODUCER    
 
                    Quicksilver Resources Inc., a Delaware corporation    
 
                    /s/ William S. Buckler                William S. Buckler
        Vice President-US Operations
   
 
                    GATHERER    
 
                    Cowtown Pipeline Partners L.P., a Texas limited partnership
   
 
                    By:   Cowtown Pipeline L.P., a Texas limited partnership    
 
               
 
      By:   Cowtown Pipeline Management Inc., a Texas corporation    
 
               
 
          /s/ Philip W. Cook             
 
          Philip W. Cook
Senior Vice President-Chief Financial Officer    
 
                    PROCESSOR    
 
                    Cowtown Gas Processing Partners L.P., a Texas limited
partnership    
 
                    By:   Cowtown Gas Processing L.P., a Texas limited
partnership    
 
               
 
      By:   Cowtown Pipeline Management Inc., a Texas corporation    
 
               
 
          /s/ Philip W. Cook             
 
          Philip W. Cook
Senior Vice President-Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO THE
FIFTH AMENDED AND RESTATED COWTOWN GAS FACILITIES
GAS GATHERING AND PROCESSING AGREEMENT
     This Exhibit A is attached the Fifth Amended and Restated Cowtown Gas
Facilities Gas Gathering and Processing Agreement (the “Agreement”) dated [•],
2007 by and among Quicksilver Resources Inc., Cowtown Pipeline Partners L.P.,
and Cowtown Gas Processing Partners L.P. and made a part thereof for all
purposes. All defined terms used herein shall have the same meaning as set forth
in the Agreement.
Contract Area
Bosque County, Texas
Erath County, Texas
Hill County, Texas
Hood County, Texas
Johnson County, Texas
Parker County, Texas
Somervell County, Texas
Tarrant County, Texas
Exhibit A

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO THE
FIFTH AMENDED AND RESTATED COWTOWN GAS FACILITIES
GAS GATHERING AND PROCESSING AGREEMENT
     This Exhibit B is attached the Fifth Amended and Restated Cowtown Gas
Facilities Gas Gathering and Processing Agreement (the “Agreement”) dated [•],
2007 by and among Quicksilver Resources Inc., Cowtown Pipeline Partners L.P.,
and Cowtown Gas Processing Partners L.P. and made a part thereof for all
purposes. All defined terms used herein shall have the same meaning as set forth
in the Agreement.
Gathering System Delivery Point(s)

          Gathering System Delivery Point   Survey   API #
See Attached
       

Plant Delivery Point(s)

          Plant Delivery Point   Survey   Meter #
Cowtown Gas Processing Partners L.P.
      TXSA004

Exhibit B

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO THE
FIFTH AMENDED AND RESTATED COWTOWN GAS FACILITIES
GAS GATHERING AND PROCESSING AGREEMENT
     This Exhibit C is attached the Fifth Amended and Restated Cowtown Gas
Facilities Gas Gathering and Processing Agreement (the “Agreement”) dated
effective [•], 2007 by and among Quicksilver Resources Inc., Cowtown Pipeline
Partners L.P., and Cowtown Gas Processing Partners L.P. and made a part thereof
for all purposes. All defined terms used herein shall have the same meaning as
set forth in the Agreement.
Residue Gas Delivery Point(s)

          Residue Gas Delivery Point   Survey   Meter #
Energy Transfer Fuel L.P.
      4“-533295
Energy Transfer Fuel L.P.
      8“-533296

Plant Products Delivery Point

              Plant Products Delivery Point   Survey   Meter #
Chevron West Texas LPG Pipeline
        38010  
Louis Dreyfus
           

Exhibit C

 